DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 11/07/2022 has been considered.
Claims 8-10 have been cancelled.
Claims 1-7 and 11-19 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 11/07/2022, has been entered. Claims 1, 11, and 13 have been amended. 
Rejections under 35 U.S.C. §112(b)
The 35 U.S.C. §112(b) rejections have been withdrawn pursuant Applicant’s amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The examiner acknowledges that the instant application claims priority from provisional application, 63/058996, filed on 07/30/2020, and therefore, the claims receive the effective filing date of July 30, 2020.

Claim Objections
Claim 1-7 and 11-19 are objected to because of the following informalities:  
-Claims 1 and 13 read “wherein the second interactive 3D digital renditions of one or more objects can be associated with distinct users” but should likely read “wherein second interactive 3D digital renditions of one or more objects can be associated with distinct users”
Claims 1-7 and 11-19 are dependencies of independent claims 1 and 13 and are objected to for the reasons identified above with respect to claims 1 and 13.
Appropriate correction is required.

Eligible Subject Matter
The amended claims include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 recites the additional elements of a point of sale system, virtual real estate space, virtual object, database(s), three-dimensional digital rendition(s), computer-implemented graphical user interface, geographic GUI, and search bar. Specifically, the limitation reciting "wherein the geographic GUI is configured to display another GUI upon a user selection of one of the results, wherein the one of the results can be selected in at least one of the search results list and the interactive map display, wherein the other GUI displays the first interactive 3D digital rendition of the virtual real estate space associated with the selected one of the results" integrates the judicial exception into a practical application and goes beyond mere instructions to apply the judicial exception. According to MPEP 2106.05(f)(1), "claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more". The specificity of the claim reflects a particular way to achieve a desired solution therefore integrating the judicial exception into a practical application. Thus, the claim recites eligible subject matter.
Claims 1-7 and 11-12 are dependencies of independent claim 1 and recite eligible subject matter for the reasons identified above with respect to claim 1.
Claim 13 recites “wherein the second interactive 3D digital rendition of the at least one virtual object is movable within the first interactive 3D digital rendition of the virtual real estate space, wherein the second interactive 3D digital renditions of one or more objects can be associated with distinct users, wherein the first interactive 3D rendition is at least one of accessed and manipulated by the distinct users at a same time,” which integrates the judicial exception into a practical application and goes beyond mere instructions to apply the judicial exception. Thus, the claim recites eligible subject matter.
Claims 14-19 are dependencies of independent claim 13 and recite eligible subject matter for the reasons identified above with respect to claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Born et al. (US 2020/0175576 A1), previously cited and hereinafter Born, in view of Edecker et al. (US 2019/0163687 A1), previously cited and hereinafter Edecker, in further view of Beauchamp et al. (US 2020/0202419 A1), newly cited and hereinafter Beauchamp.
	Regarding claim 1, Born discloses a point of sale system for visualizing a virtual real estate space and at least one virtual object to be used within the virtual real estate space, the system comprising: 
-a first database including a first interactive three-dimensional (3D) digital rendition of the virtual real estate space, wherein the virtual real estate space corresponds to a physical real estate space (Born, see at least: [0020] - system visualizes augmented reality of a real estate property; [0032] - memory may include database module ... memory may store various objects or data, including database tables…memory includes real estate data 121); 
-a second database including a second interactive 3D digital rendition of the at least one virtual object, wherein the at least one virtual object corresponds to at least one physical object (Born, see at least: [0032] - memory may include database module …memory may store objects... memory may store various objects or data, including database tables; [0060] - digital object comprises a digital object or artifact to be inserted into the augmented reality presentation via the AR--enabled application); 
-a third database including cost information associated with at least one of the physical real estate space and the at least one physical object (Born, see at least: [0032] - memory may include database module ... memory may store various objects or data, including database tables…memory includes a product library 130, vendor data 140; [0033] - product library 130 may store information and details about one or more products 131…Each vendor 132 may have different pricing); 
-a computer-implemented graphical user interface (GUI) (Born, see at least: [0043] - graphical user interface (GUI) 190), wherein the computer- implemented GUI is configured to: 
-retrieve, in real time, the first interactive 3D digital rendition of the virtual real estate space from the first database upon a selection of the virtual real estate space using the GUI (Born, see at least: [0020] - AR-enabled application 188 can provide information about a particular location within the real estate property at which an improvement or change is selected. and can, using information stored at the device 180, or from libraries located at the backend system 102, or available from one or more contractor or retailer systems 170, present one or more optional improvements via the graphical user interface (GUI) 190 for selection); 
-retrieve, in real time, the second interactive 3D digital rendition of the at least one virtual object from the second database upon a selection of the at least one virtual object using the GUI (Born, see at least: [0043] - AR-enabled application 188 can be used to provide consumers with the ability to select and view visualizations of one or more products or improvements to a property provided through GU1 190); 
-retrieve, in real time, the cost information from the third database upon the selection of at least one of the virtual real estate space and the at least one virtual object using the GUI (Born, see at least: [0033] - product library 130 may store information and details about one or more products 131…Each vendor 132 may have different pricing …When a particular product 131 is selected at the AR-enabled application 188, an exact price of the product 131 may be provided, or an estimated range of recent or current prices may be provided); and 
-display the first interactive 3D digital rendition of the virtual real estate space, the second interactive 3D digital rendition of the at least one virtual object [i.e. couch], and the cost information associated with the at least one of the physical real estate space and the at least one physical object, wherein the second interactive 3D digital rendition of the at least one virtual object is movable within the first interactive 3D digital rendition of the virtual real estate space (Born, see at least: [0052] - FIG. 2A, an image 202 of the interior of a property is shown in area 205. Which represents an interactive screen of an AR-enabled application; [0053] - FIG. 2B illustrates the process of placing an improvement into the image 202 and represented area. The couch 215 may be activated or selected as in FIG. 2A, and then dragged or moved into the image 202; [0056] - each selection and placement; and of a particular item may result in details about the particular item being presented, including details related to the price of the particular item, additional information regarding one or more choices); and
-wherein the second interactive 3D digital renditions of one or more objects can be associated with distinct users (Born, see at least: [0035] - multiple consumers may provide inputs for selections; [0066] - list of furniture may be stored with an existing set of user information, and may be initially identified for additions when a consumer initiates an AR-enabled application at or for a particular property).
Born does not explicitly disclose a geographic GUI, wherein the geographic GUI comprises: an interactive map display, wherein the interactive map display includes a 3D representation of real physical locations of a plurality of buildings associated with virtual real estate spaces; a search bar, wherein the search bar is configured to search for virtual real estate spaces in the interactive map display; and a search results list, wherein the search results list displays a list of results from the search performed with the search bar, wherein each of the results is linked to a corresponding position in the interactive map display; and wherein the geographic GUI is configured to display another GUI upon a user selection of one of the results, wherein the one of the results can be selected in at least one of the search results list and the interactive map display, wherein the another GUI displays the first interactive 3D digital rendition of the virtual real estate space associated with the selected one of the results.
Edecker, however, teaches: 
-a geographic GUI (Edecker, see at least: [0017] - graphical user interface such as a map interface), wherein the geographic GUI comprises: 
-an interactive map display, wherein the interactive map display includes a 3D representation of real physical locations of a plurality of buildings associated with virtual real estate spaces (Edecker, see at least: [0016] - maps disclosed herein display three-dimensional renderings approximating the shapes of certain elements, such as buildings; [0336] - maps are in interactive mode; [0478] - category selections areas correspond to map-related categories such as Real Estate); 
-a search bar, wherein the search bar is configured to search for virtual real estate spaces in the interactive map display (Edecker, see at least: [0496] - further input area (such as a search bar or other input control; enables a user to define a particular search to be performed ... for example searching "Chinese" searches Chinese restaurants); and 
-a search results list, wherein the search results list displays a list of results from the search performed with the search bar, wherein each of the results is linked to a corresponding position in the interactive map display (Edecker, see at least: [0561] - system enables the user to create custo1nized search results by continually modifying his or her search criteria to add more potential targets to a preliminary list; [0634] - user can pin one or more map elements corresponding to search results: see Fig, 21); 
-wherein the geographic GUI is configured to display another GUI [i.e. pop-up window] upon a user selection of one of the results, wherein the one of the results can be selected in at least one of the search results list and the interactive map display, wherein the another GUI displays the first interactive 3D digital rendition of the virtual real estate space associated with the selected one of the results (Edecker, see at least: [0016] - maps disclosed herein display three-dimensional renderings approximating the shapes of certain elements, such as buildings; [0507] - a user has accessed a three-dimensional layout mode to explore a particular building on the virtual map).
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Born, a geographic GUI, wherein the geographic GUI comprises: an interactive map display, wherein the interactive map display includes a 3D representation of real physical locations of a plurality of buildings associated with virtual real estate spaces; a search bar, wherein the search bar is configured to search for virtual real estate spaces in the interactive map display; and a search results list, wherein the search results list displays a list of results from the search performed with the search bar, wherein each of the results is linked to a corresponding position in the interactive map display; and wherein the geographic GUI is configured to display another GUI upon a user selection of one of the results, wherein the one of the results can be selected in at least one of the search results list and the interactive map display, wherein the another GUI displays the first interactive 3D digital rendition of the virtual real estate space associated with the selected one of the results, as taught by Edecker, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Born, to include the teachings of Edecker in order to improve user convenience by providing an easily navigable graphical user environment that displays map information in a pertinent and intuitive way (Edecker: [0003-0005]).

Born in view of Edecker does not explicitly teach the first interactive 3D rendition being at least one of accessed and manipulated by the distinct users at a same time.
Beauchamp, however, teaches augmenting a customer image with at least one virtual object (i.e. abstract), including the known technique of the first interactive 3D rendition being at least one of accessed and manipulated by the distinct users at a same time (Beauchamp, see at least: [0059] - “the augmented reality application may enable collaboration with a home furnishings merchant as well as one or more interior designers, such as a furniture consultant and an art consultant… Another party associated with the customer may separately view the arrangements on his computing device at the same time [i.e. by the distinct users at a same time at a same time] or a different time than the customer, and both may be enabled to view the augmented design arrangements from various angles when in the actual customer environment [i.e. the first interactive 3D rendition is at least one of accessed and manipulated] by providing one or more new customer supplied images, wherein the virtual objects will be sized, positioned, and oriented accordingly with respect to a new image. The customer supplied one or more images of the dining room and the augmented dining room may take the form of a single image, a set of images, or a video of the entire dining room including surrounding entrances, windows, doors, and the like, allowing for the showcasing and evaluation of various furnishings and arrangements”;  [0073] - “ the customer-supplied image or set of images depicting an environment of the customer are processed by the AR software at the customer computing device or elsewhere (such as using a server, cloud computing resource or on a merchant device) in order to determine 3D feature data of identified items in the images [i.e. first interactive 3D rendition]”). This known technique is applicable to the system of Born in view of Edecker as they share characteristics and capabilities, namely, they are directed to augmenting a customer image with at least one virtual object.
It would have been recognized that applying the known technique of the first interactive 3D rendition being at least one of accessed and manipulated by the distinct users at a same time, as taught by Beauchamp, to the teachings of Born in view of Edecker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including the modification of the first interactive 3D rendition being at least one of accessed and manipulated by the distinct users at a same time, as taught by Beauchamp, into the system of Born in view of Edecker would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the customer to be provided with design ideas (Beauchamp, [0059]).

Regarding claim 2, the combination of Born/Edecker/Beauchamp teaches the system of claim 1. Born further discloses:
-a first data source including a two-dimensional (2D) digital rendition of the virtual real estate space (Born, see at least: [0020] - “Using the client devices 180, images [i.e. a first data source including a two-dimensional (2D) digital rendition] associated with a particular real estate location and its interior (or exterior) [i.e. of the virtual real estate space] can be captured or otherwise provided”); and 
-a second data source including a digital rendition of the at least one virtual object (Born, see at least: [0033] - “The product library 130 [i.e. a second data source] may store information and details about one or more products 131, which can include furniture, decorations, lighting, windows, and other items that may be placed in or added to a particular property [i.e. including a digital rendition of the at least one virtual object]”; [0034] - “Each product 131 may be associated with dimension information 134… each product 131 may be associated with two or more options 135, including different colors, shapes, models, etc. Each option 135, including where only one option 135 may be available, may be associated with one or more images 136. The images 136 may be two- or three-dimensional (2D or 3D) [i.e. a digital rendition of the at least one virtual object], and can be placed into an augmented reality visualization at the AR-enabled application 188”).

Regarding claim 3, the combination of Born/Edecker/Beauchamp teaches the system of claim 2. Born further discloses:
-a game engine software system, wherein the game engine software system is configured to generate the first interactive three-dimensional (3D) digital rendition of the virtual real estate space based on the 2D digital rendition of the virtual real estate space (Born, see at least: [0043] - “Using the AR-enabled application 188 [i.e. a game engine software system], a view of a particular portion of the property can be captured [i.e. based on the 2D digital rendition of the virtual real estate space] and presented by the AR-enabled application 188 through GUI 190, where the images or live feed of the property is captured through camera 186 and associated processing. In some instances, the view may be a non-live view showing previously captured images or video, but which can be modified using the AR-enabled application 188 [i.e. wherein the game engine software system is configured to generate the first interactive three-dimensional (3D) digital rendition of the virtual real estate space]”; [0045] - “The AR-enabled application 188 may be associated with a measurement app 189 or functionality, where the input from the camera 186 can be interpreted and estimated distances and dimensions can be determined, including distances, areas, and heights [i.e. wherein the game engine software system is configured to generate the first interactive three-dimensional (3D) digital rendition of the virtual real estate space]”; [0037] - “Each option 147 may be associated with one or more images 148 that can be used in the 2D or 3D augmented reality presentation [i.e. three-dimensional (3D) digital rendition of the virtual real estate space]”).

Regarding claim 4, the combination of Born/Edecker/Beauchamp teaches the system of claim 2. Born further discloses:
-a computer-aided design software module, wherein the computer-aided design software module is configured to generate the second interactive 3D digital rendition of the at least one virtual object based on the digital rendition of the at least one virtual object (Born, see at least: [0027] - “the processor 106 executes instructions and manipulates data to perform the operations of the digital real estate system 102, in particular, those related to executing the various modules or software [i.e. a computer-aided design software module] illustrated therein”; [0060] - a digital object representing the at least one potential item can be identified and transmitted in the response, or in association with the response. The digital object comprises a digital object or artifact to be inserted into the augmented reality presentation via the AR-enabled application. The digital object can be a 2-D or 3-D object, and can be moved around the image or throughout the images of the property and be placed therein).

Regarding claim 5, the combination of Born/Edecker/Beauchamp teaches the system of claim 1. Born further discloses:
-wherein the physical real estate space corresponds to one of an apartment, a condominium, a house, a factory, a commercial space, and an office space (Born, see at least: [0052] - real estate property may be a home).

Regarding claim 6, the combination of Born/Edecker/Beauchamp teaches the system of claim 1. Born further discloses:
-wherein the at least one physical object corresponds to at least one of furniture, fixtures, and equipment (Born, see at least: [0062] - particular product may be furniture, electronics, accessories, etc.).

Regarding claim 11, the combination of Born/Edecker/Beauchamp teaches the system of claim 1. 
Beauchamp further teaches augmenting a customer image with at least one virtual object (i.e. abstract), including wherein the distinct users can be tracked based on Internet Protocol (IP) addresses associated with the one or more objects (Beauchamp, see at least: [0027] - “The server may receive a request for the webpage from a browser or other application installed on the customer device 150, where the browser (or other application) connects to the server through an IP Address [i.e. the distinct users can be tracked based on Internet Protocol (IP) addresses], the IP address obtained by translating a domain name”; [0059] - “the augmented reality application may enable collaboration with a home furnishings merchant as well as one or more interior designers, such as a furniture consultant and an art consultant. For example, a furniture consultant and an art consultant could operate together to provide the customer with various design arrangements including a dining table, various dining chairs, a chandelier, a rug, a hutch, framed artwork, sculptures, wall paint colors, and the like. The consultants could operate to add different virtual objects [i.e. associated with the one or more objects] at the same time or sequentially”). 
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Born in view of Edecker, wherein the distinct users can be tracked based on Internet Protocol (IP) addresses associated with the one or more objects, as taught by Beauchamp, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Born in view of Edecker, to include the teachings of Beauchamp in order to enable collaboration (Beauchamp, [0059]).

Regarding claim 12, the combination of Born/Edecker/Beauchamp teaches the system of claim 1.
Beauchamp further teaches augmenting a customer image with at least one virtual object (i.e. abstract), including wherein the computer-implemented GUI being configured to execute a purchase transaction of at least one of the physical real estate space and the at least one physical object upon a user selection of the at least one of the virtual real estate space and the at least one virtual object for purchase (Beauchamp, see at least: [0049] - “A typical customer experience may be better understood through an embodiment example purchase workflow, where the customer browses the merchant's products on a channel 110A-B, evaluates one or more products such as via an augmented reality application [i.e. the computer-implemented GUI], adds what they intend to buy to their cart [i.e. is configured to execute a purchase transaction of at least one of the physical real estate space and the at least one physical object upon a user selection of the at least one of the virtual real estate space and the at least one virtual object for purchase], proceeds to checkout, and pays for the content of their cart resulting in the creation of an order for the merchant”; [0050] - “Products may be viewed as 2D images, 3D images [i.e. the at least one physical object], rotating view images, through a virtual or augmented reality interface or application”; [0051] - “the customer may add what they intend to buy to their cart (in an alternate embodiment, a product may be purchased directly, such as through a buy button [i.e. the computer-implemented GUI is configured to execute a purchase transaction] as described herein)”). 
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Born in view of Edecker, wherein the computer-implemented GUI being configured to execute a purchase transaction of at least one of the physical real estate space and the at least one physical object upon a user selection of the at least one of the virtual real estate space and the at least one virtual object for purchase, as taught by Beauchamp, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Born in view of Edecker, to include the teachings of Beauchamp in order to provide an online shopping experience through a curated system architecture that enables merchants to connect with customers in a flexible and transparent manner (Beauchamp, [0049]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Born, in view of Edecker, in further view of Beauchamp, in further view of Plewe et al. (U.S. 2010/0198563 Al), newly cited and hereafter Plewe.
Regarding claim 7, the combination of Born/Edecker/Beauchamp teaches the system of claim 1.
The combination of Born/Edecker/Beauchamp does not explicitly teach wherein the first interactive 3D digital rendition is associated with a .jpg file format and a .obj file format, and wherein the second interactive 3D digital rendition is associated with at least one of the .obj file format, the .jpg file format, a .fdx file format, and a .stl file format.
Plewe, however, teaches wherein the first interactive 3D digital rendition is associated with a .jpg file format and a .obj file format, and wherein the second interactive 3D digital rendition is associated with at least one of the .obj file format, the .jpg file format, a .fdx file format, and a .stl file format (Plewe, see at least: [0059] - “each pre-designed room component model 112 [i.e. and wherein the second interactive 3D digital rendition] includes a descriptor file (e.g. in .xml format), a 3D model file (e.g. in .obj and .mtl format), and a preview image file (e.g. in .jpg format) [i.e. is associated with at least one of the .obj file format, the .jpg file format, a .fdx file format, and a .stl file format]”; [0074] - “an XML descriptor file accompanying a 3D model file for a pre-designed room component containing two bedrooms and one bathroom [i.e. wherein the first interactive 3D digital rendition] is reproduced below:… &lt;files&gt; &lt;data 3dmodel="beds.obj"&gt; &lt;data thumbnail="beds.jpg"&gt [i.e. is associated with a .jpg file format and a .obj file format]”; Table 2).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by the combination of Born/Edecker/Beauchamp, wherein the first interactive 3D digital rendition is associated with a .jpg file format and a .obj file format, and wherein the second interactive 3D digital rendition is associated with at least one of the .obj file format, the .jpg file format, a .fdx file format, and a .stl file format, as taught by Plewe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Born/Edecker/Beauchamp, to include the teachings of Plewe in order to facilitate the design of a home (Plewe, [0007]).

Claims 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Born, in view of Beauchamp.
Regarding claim 13, Born discloses a point of sale method for visualizing a virtual real estate space and at least one virtual object to be used within the virtual real estate space, the method comprising: 
-upon a selection of the virtual real estate space using a computer-implemented graphical user interface (GUI), retrieving, with the computer-implemented GUI, in real time, a first interactive three-dimensional (3D) digital rendition of the virtual real estate space from a first database, wherein the virtual real estate space corresponds to a physical real estate space (Born, see at least: [0020] - AR-enabled application 188 can provide information about a particular location within the real estate property at which an improvement or change is selected. and can, using information stored at the device 180, or from libraries located at the backend system 102, or available from one or more contractor or retailer systems 170, present one or more optional improvements via the graphical user interface (GUI) 190 for selection; [0032] - memory may include database module ... memory may store various objects or data, including database tables…memory includes real estate data 121); 
-upon a selection of the at least one object using the computer-implemented GUI, retrieving, with the computer-implemented GUI, in real time, a second interactive 3D digital rendition of the at least one object from a second database, wherein the at least one virtual object corresponds to at least one physical object (Born, see at least: [0043] - AR-enabled application 188 can be used to provide consumers with the ability to select and view visualizations of one or more products or improvements to a property provided through GU1 190; [0032] - memory may include database module …memory may store objects... memory may store various objects or data, including database tables; [0060] - digital object comprises a digital object or artifact to be inserted into the augmented reality presentation via the AR--enabled application); 
-upon a selection of at least one of virtual real estate space and the at least one virtual object using the computer-implemented GUI, retrieving, with the computer- implemented GUI, in real time, cost information associated with at least one of the physical real estate space and the at least one physical object from a third database (Born, see at least: [0033] - product library 130 may store information and details about one or more products 131…Each vendor 132 may have different pricing …When a particular product 131 is selected at the AR-enabled application 188, an exact price of the product 131 may be provided, or an estimated range of recent or current prices may be provided; [0032] - memory may include database module ... memory may store various objects or data, including database tables…memory includes a product library 130, vendor data 140); and 
-displaying, with the computer-implemented GUI, the first interactive 3D digital rendition of the virtual real estate space, the second interactive 3D digital rendition of the at least one virtual object [i.e. couch], and the cost information associated with the at least one of the physical real estate space and the at least one physical object, wherein the second interactive 3D digital rendition of the at least one virtual object is movable within the first interactive 3D digital rendition of the virtual real estate space (Born, see at least: [0052] - FIG. 2A, an image 202 of the interior of a property is shown in area 205. Which represents an interactive screen of an AR-enabled application; [0053] - FIG. 2B illustrates the process of placing an improvement into the image 202 and represented area. The couch 215 may be activated or selected as in FIG. 2A, and then dragged or moved into the image 202; [0056] - each selection and placement; and of a particular item may result in details about the particular item being presented, including details related to the price of the particular item, additional information regarding one or more choices), 
-wherein the second interactive 3D digital renditions of one or more objects can be associated with distinct users (Born, see at least: [0035] - multiple consumers may provide inputs for selections; [0066] - list of furniture may be stored with an existing set of user information, and may be initially identified for additions when a consumer initiates an AR-enabled application at or for a particular property).
Born does not explicitly disclose the first interactive 3D rendition being at least one of accessed and manipulated by the distinct users at a same time.
Beauchamp, however, teaches augmenting a customer image with at least one virtual object (i.e. abstract), including the known technique of the first interactive 3D rendition being at least one of accessed and manipulated by the distinct users at a same time (Beauchamp, see at least: [0059] - “the augmented reality application may enable collaboration with a home furnishings merchant as well as one or more interior designers, such as a furniture consultant and an art consultant… Another party associated with the customer may separately view the arrangements on his computing device at the same time [i.e. by the distinct users at a same time at a same time] or a different time than the customer, and both may be enabled to view the augmented design arrangements from various angles when in the actual customer environment [i.e. the first interactive 3D rendition is at least one of accessed and manipulated] by providing one or more new customer supplied images, wherein the virtual objects will be sized, positioned, and oriented accordingly with respect to a new image. The customer supplied one or more images of the dining room and the augmented dining room may take the form of a single image, a set of images, or a video of the entire dining room including surrounding entrances, windows, doors, and the like, allowing for the showcasing and evaluation of various furnishings and arrangements”; [0073] - “the customer-supplied image or set of images depicting an environment of the customer are processed by the AR software at the customer computing device or elsewhere (such as using a server, cloud computing resource or on a merchant device) in order to determine 3D feature data of identified items in the images [i.e. first interactive 3D rendition]”). This known technique is applicable to the method of Born as they share characteristics and capabilities, namely, they are directed to augmenting a customer image with at least one virtual object.
It would have been recognized that applying the known technique of the first interactive 3D rendition being at least one of accessed and manipulated by the distinct users at a same time, as taught by Beauchamp, to the teachings of Born would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, including the modification of the first interactive 3D rendition being at least one of accessed and manipulated by the distinct users at a same time, as taught by Beauchamp, into the method of Born would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow for the customer to be provided with design ideas (Beauchamp, [0059]).

Regarding claim 14, Born in view of Beauchamp teaches the method of claim 13. Born further discloses:
-generating, with a game engine software system, the first interactive 3D digital rendition of the virtual real estate space based on a two-dimensional (2D) digital rendition of the virtual real estate space (Born, see at least: [0043] - “Using the AR-enabled application 188 [i.e. a game engine software system], a view of a particular portion of the property can be captured [i.e. based on a two-dimensional (2D) digital rendition of the virtual real estate space] and presented by the AR-enabled application 188 through GUI 190, where the images or live feed of the property is captured through camera 186 and associated processing. In some instances, the view may be a non-live view showing previously captured images or video, but which can be modified using the AR-enabled application 188 [i.e. generating, with a game engine software system, the first interactive 3D digital rendition of the virtual real estate space]”; [0045] - “The AR-enabled application 188 may be associated with a measurement app 189 or functionality, where the input from the camera 186 can be interpreted and estimated distances and dimensions can be determined, including distances, areas, and heights [i.e. generating, with a game engine software system, the first interactive 3D digital rendition of the virtual real estate space]”; [0037] - “Each option 147 may be associated with one or more images 148 that can be used in the 2D or 3D augmented reality presentation [i.e. 3D digital rendition of the virtual real estate space]”).

Regarding claim 15, Born in view of Beauchamp teaches the method of claim 13. Born further discloses:
-generating, with a computer-aided design software module, the second interactive 3D digital rendition of the at least one virtual object based on a digital rendition of the at least one virtual object (Born, see at least: [0027] - “the processor 106 executes instructions and manipulates data to perform the operations of the digital real estate system 102, in particular, those related to executing the various modules or software [i.e. a computer-aided design software module] illustrated therein”; [0060] - a digital object representing the at least one potential item can be identified and transmitted in the response, or in association with the response. The digital object comprises a digital object or artifact to be inserted into the augmented reality presentation via the AR-enabled application. The digital object can be a 2-D or 3-D object, and can be moved around the image or throughout the images of the property and be placed therein).

Regarding claim 16, Born in view of Beauchamp teaches the method of claim 13. Born further discloses:
-wherein the physical real estate space corresponds to one of an apartment, a condominium, a house, a factory, a commercial space, and an office space (Born, see at least: [0052] - real estate property may be a home).

Regarding claim 17, Born in view of Beauchamp teaches the method of claim 13. Born further discloses:
-wherein the at least one physical object corresponds to at least one of furniture, fixtures, and equipment (Born, see at least: [0062] - particular product may be furniture, electronics, accessories, etc.).

Regarding claim 19, Born in view of Beauchamp teaches the method of claim 13.
Beauchamp further teaches augmenting a customer image with at least one virtual object (i.e. abstract), including executing, with the computer-implemented GUI, a purchase transaction of at least one of the physical real estate space and the at least one physical object (Beauchamp, see at least: [0049] - “A typical customer experience may be better understood through an embodiment example purchase workflow, where the customer browses the merchant's products on a channel 110A-B, evaluates one or more products such as via an augmented reality application [i.e. the computer-implemented GUI], adds what they intend to buy to their cart [i.e. executing, with the computer-implemented GUI, a purchase transaction of at least one of the physical real estate space and the at least one physical object], proceeds to checkout, and pays for the content of their cart resulting in the creation of an order for the merchant”; [0050] - “Products may be viewed as 2D images, 3D images [i.e. the at least one physical object], rotating view images, through a virtual or augmented reality interface or application”; [0051] - “the customer may add what they intend to buy to their cart (in an alternate embodiment, a product may be purchased directly, such as through a buy button [i.e. executing, with the computer-implemented GUI, a purchase transaction] as described herein)”).
It would have been obvious to one of ordinary skill in the art to include in the method, as disclosed by Born, executing, with the computer-implemented GUI, a purchase transaction of at least one of the physical real estate space and the at least one physical object, as taught by Beauchamp, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Born, to include the teachings of Beauchamp in order to provide an online shopping experience through a curated system architecture that enables merchants to connect with customers in a flexible and transparent manner (Beauchamp, [0049]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Born, in view of Beauchamp, in further view of Plewe.
Regarding claim 18, Born in view of Beauchamp teaches the method of claim 13.
Born in view of Beauchamp does not explicitly teach wherein the first interactive 3D digital rendition is associated with a .jpg file format and a .obj file format, and wherein the second interactive 3D digital rendition is associated with at least one of the .obj file format, the .jpg file format, a .fdx file format, and a .stl file format.
Plewe, however, teaches wherein the first interactive 3D digital rendition is associated with a .jpg file format and a .obj file format, and wherein the second interactive 3D digital rendition is associated with at least one of the .obj file format, the .jpg file format, a .fdx file format, and a .stl file format (Plewe, see at least: [0059] - “each pre-designed room component model 112 [i.e. and wherein the second interactive 3D digital rendition] includes a descriptor file (e.g. in .xml format), a 3D model file (e.g. in .obj and .mtl format), and a preview image file (e.g. in .jpg format) [i.e. is associated with at least one of the .obj file format, the .jpg file format, a .fdx file format, and a .stl file format]”; [0074] - “an XML descriptor file accompanying a 3D model file for a pre-designed room component containing two bedrooms and one bathroom [i.e. wherein the first interactive 3D digital rendition] is reproduced below:… &lt;files&gt; &lt;data 3dmodel="beds.obj"&gt; &lt;data thumbnail="beds.jpg"&gt [i.e. is associated with a .jpg file format and a .obj file format]”; Table 2).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Born in view of Beauchamp, wherein the first interactive 3D digital rendition is associated with a .jpg file format and a .obj file format, and wherein the second interactive 3D digital rendition is associated with at least one of the .obj file format, the .jpg file format, a .fdx file format, and a .stl file format, as taught by Plewe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Born in view of Beauchamp, to include the teachings of Plewe in order to facilitate the design of a home (Plewe, [0007]).

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant argues that Born merely refers to providing certain suggested additions and that those suggested additions may be: (i) previously provided by a particular third party (e.g., vendors); (ii) automatically determined using machine learning based on other consumer inputs; or (iii) based on the user's list of previous furniture. However, Born fails to disclose if the "other consumers" are able to access and/or manipulate the augmented reality-based visualization at the same time as a current user. Accordingly, Born could not disclose the feature that "the first interactive 3D rendition is at least one of accessed and manipulated by the distinct users at a same time." Further, the other cited prior art fails to cure the above-discussed deficiencies of Born (Remarks, pages 7-9).
This argument has been considered, but is moot as newly cited Beauchamp is now brought in to teach this feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Alon et al. (US 2021/0383115 A1) teaches generating, augmenting, or reconstructing a two-dimensional (2D) or three-dimensional (3D) scene or image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684